Allowable Subject Matter
Claims 1-3, 7-14, 16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:             The prior art does not anticipate or render obvious the combination set forth in claims 1 and 11. Specifically, the prior art does not teach a heat accumulator having two different types of storage material, one type being in the body of the accumulator and the other type being in the diffuser, the diffuser having two sections delimited by their wall angles. Wherein the first section, attached to the inlet, has a larger angled wall section and is also free of storage elements. Howes et al. (U.S. Patent Publication No. 2014/0014290), considered the closest prior art, teaches providing a heat accumulator with a diffuser having heat storage elements therein. However, Howes fails to teach the diffuser sections with the first section being free of storage elements. The prior art does not render this obvious and thus the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763